DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Claims 8-10 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1st, 2022.
	Applicant's election with traverse of Group 1, claims 1-7, in the reply filed on August 1st, 2022 is acknowledged.  The traversal is on the ground(s) that the groups do share a special technical feature. This is not found persuasive because while applicant cites some examples of the claims sharing some elements, as explained in the requirement for restriction previously mailed there is prior art showing that unity of invention is not present. The requirement is still deemed proper and is therefore made FINAL.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on October 23rd, 2018 and October 27th, 2017 (US 62/578,057 and PCT/IB2018/058260). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated June 30th, 2020, June 16th, 2022, August 8th, 2022, and October 4th, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitation “changing each of the first and second thicknesses by 10% increases a magnitude of a chromatic aberration of the optical system by at least 20%” is unclear and renders the claim indefinite. Specifically, it is unclear if changing the first thickness by itself is intended to increase aberration by at least 20% or if one has to change both thicknesses to increase aberration by at least 20%. Further, there is no upper limit on this range, which is inherently indefinite. Accordingly, for the above reasons this limitation is indefinite and for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the thicknesses of the non-interference layers exist”. 
Regarding claim 4, this claim recites a limitation related to a rejected limitation above, namely “changing each of the first and second thicknesses by 10% comprises increasing each of the first and second thicknesses by 10%”, and is thus indefinite for at least the reasons stated supra. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the thicknesses of the non-interference layers exist”.
Regarding claim 5, this claim recites a limitation related to a rejected limitation above, namely “changing each of the first and second thicknesses by 10% comprises decreasing each of the first and second thicknesses by 10%”, and is thus indefinite for at least the reasons stated supra. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the thicknesses of the non-interference layers exist”.
Regarding claim 6, this claim recites a limitation related to a rejected limitation above, namely “the chromatic aberration is a longitudinal chromatic aberration”, and is thus indefinite for at least the reasons stated supra. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “there is a degree of aberration in the system”.

Regarding claims 2, 3, and 7, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al. (US 9,557,568 B1) in view of Nagato et al. (US 2013/0077029 A1).
Regarding claim 1, Ouderkirk teaches an optical system for displaying an image to a viewer comprising: 
	a first optical lens comprising a curved first major surface (See, e.g., lens 210 with surface 2014 in Fig. 2); 
	a partial reflector disposed on and conforming to the curved first major surface of the first optical lens and having an average optical reflectance of at least 30% for each of a first, second and third color light (See, e.g., partial reflector 217 in Fig. 2 which per column 15 lines 2-12 reflects at least 30% of light in a plurality of wavelengths that per column 8 lines 10-15); 
	a second optical lens comprising a curved first major surface (See, e.g., lens 220 with surface 226 in Fig. 2); 
	an integral reflective polarizer disposed on and conforming to the curved first major surface of the second optical lens (See, e.g., retarder 225 in Fig. 2).
	Ouderkirk lacks an explicit disclosure wherein the integral reflective polarizer comprises: a first plurality of sequentially arranged interference layers configured to reflect the first color light having a first polarization state, transmit the first color light having an orthogonal second polarization state, and transmit the second and third color lights for each of the first and second polarization states; a second plurality of sequentially arranged interference layers separated from the first plurality of interference layers by one or more first non-interference layers having a total first thickness, the second plurality of interference layers configured to reflect the second color light having the first polarization state, transmit the second color light having the second polarization state, and transmit the first and third color lights for each of the first and second polarization states; and a third plurality of sequentially arranged interference layers separated from the second plurality of interference layers by one or more second non-interference layers having a total second thickness, the third plurality of interference layers configured to reflect the third color light having the first polarization state, transmit the third color light having the second polarization state, and transmit the first and second color lights for each of the first and second polarization states, each interference layer in the first, second and third pluralities of interference layers reflecting or transmitting light primarily by optical interference, each first and second non- interference layer not reflecting or transmitting light primarily by optical interference, the second plurality of interference layers disposed between the first and third pluralities of interference layers, such that changing each of the first and second thicknesses by 10% increases a magnitude of a chromatic aberration of the optical system by at least 20%.
	However, in an analogous optical field of endeavor, Nagato teaches the use of a polarizer comprising a first plurality of sequentially arranged interference layers configured to reflect the first color light having a first polarization state, transmit the first color light having an orthogonal second polarization state, and transmit the second and third color lights for each of the first and second polarization states (See, e.g., the left region 20c in Fig. 1 which includes interference layers 21 and 22 and selectively transmits red light. Note that the claim does not require a degree of transmission/reflection/absorption for any of these colors/states, and insofar as a degree of light is necessarily transmitted/reflected/absorbed for each color and state as nothing is perfect, this limitation is met. If applicant wishes to overcome this rejection amending in %s for these elements would work); a second plurality of sequentially arranged interference layers separated from the first plurality of interference layers by one or more first non-interference layers having a total first thickness, the second plurality of interference layers configured to reflect the second color light having the first polarization state, transmit the second color light having the second polarization state, and transmit the first and third color lights for each of the first and second polarization states (See, e.g., the middle region 20b in Fig. 1 which includes interference layers 21 and 22 and selectively transmits green light, further see spacer layer 23a in the left region 20a which corresponds to the first non-interference layer that spaces the first and second plurality of layers. Note that the claim does not require a degree of transmission/reflection/absorption for any of these colors/states, and insofar as a degree of light is necessarily transmitted/reflected/absorbed for each color and state as nothing is perfect, this limitation is met); and a third plurality of sequentially arranged interference layers separated from the second plurality of interference layers by one or more second non-interference layers having a total second thickness, the third plurality of interference layers configured to reflect the third color light having the first polarization state, transmit the third color light having the second polarization state, and transmit the first and second color lights for each of the first and second polarization states (See, e.g., the right region 20a in Fig. 1 which includes interference layers 21 and 22 and selectively transmits blue light, further see spacer layer 23c in the right region 20c which corresponds to the second non-interference layer that spaces the second and third plurality of layers. Note that the claim does not require a degree of transmission/reflection/absorption for any of these colors/states, and insofar as a degree of light is necessarily transmitted/reflected/absorbed for each color and state as nothing is perfect, this limitation is met), each interference layer in the first, second and third pluralities of interference layers reflecting or transmitting light primarily by optical interference (Note these are interference layers so this limitation is necessarily met), each first and second non-interference layer not reflecting or transmitting light primarily by optical interference (Note this is how the device works), the second plurality of interference layers disposed between the first and third pluralities of interference layers (See, e.g., Fig. 1 which shows this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizer of Ouderkirk to include an interference stack as taught by Nagato, for the purpose of having more control over the light reaching a user (See, e.g., paragraph [0023] of Nagato which explains that the invention allows for control over intensity of light passing through the regions). Note that as modified, the limitation “changing each of the first and second thicknesses by 10% increases a magnitude of a chromatic aberration of the optical system by at least 20%” is met because of the 112 rejection above and the fact that as modified there are first and second thicknesses that exist. 
Regarding claim 2, Ouderkirk in view of Nagato teaches the system set forth above and further teaches wherein the first color light is red, the second color light is green, and the third color light is blue (Note that as explained in column 8 lines 10-15 the wavelengths can be 400-700 nm which includes all three colors, and these are the colors the regions 20a,b,c correspond to).
Regarding claim 3, Ouderkirk in view of Nagato teaches the system set forth above but lacks an explicit disclosure wherein each interference layer in the first, second and third pluralities of interference layers has a thickness less than 200 nm, and each first and second non-interference layer has a thickness greater than 1 micrometer 
	However, thicknesses of these elements correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case these thicknesses directly impact the compactness and optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the these thicknesses to be within the claimed ranges for the purpose of achieving the transmission/reflection of the desired colors (Note that one would necessarily tune the thicknesses in a device such as this to interact with the desired colors in this way to optimize the performance of the device in those desired ranges of wavelengths).
Regarding claim 4, Ouderkirk in view of Nagato teaches the system set forth above and further teaches wherein changing each of the first and second thicknesses by 10% comprises increasing each of the first and second thicknesses by 10% (Note this limitation is met in light of the 112 rejection above because the thicknesses exist).
Regarding claim 5, Ouderkirk in view of Nagato teaches the system set forth above and further teaches wherein changing each of the first and second thicknesses by 10% comprises decreasing each of the first and second thicknesses by 10% (Note this limitation is met in light of the 112 rejection above because the thicknesses exist).
Regarding claim 6, Ouderkirk in view of Nagato teaches the system set forth above and further teaches wherein the chromatic aberration is a longitudinal chromatic aberration (Note this limitation is met in light of the 112 rejection above because some degree of aberration necessarily exists).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:

Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the optical system having a first longitudinal chromatic aberration d1 of the first color light to the second color light, such that reversing the reflective polarizer so that the first major surface faces the viewer results in the optical system having a second longitudinal chromatic aberration d2 of the first color light to the third color light, d2 > d1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872